People v Nizich (2020 NY Slip Op 03992)





People v Nizich


2020 NY Slip Op 03992


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Gische, J.P., Kapnick, Webber, Kahn, González, JJ.


11831 2692/16

[*1] The People of the State of New York, Respondent,
vAlexander Nizich, Defendant-Appellant.


Law Office of Cèsar de Castro, P.C., New York (Cèsar de Castro of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Amanda Katherine Regan of counsel), for respondent.

Order, Supreme Court, New York County (Ann E. Scherzer, J.), entered on or about February 25, 2019, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court's assessment of 30 points under the risk factor for having three or more victims, based on defendant's viewing of over 1200 images and videos of child pornography on his computer (see People v Labarbera, 140 AD3d 463, 464 [1st Dept 2016], lv denied 28 NY3d 902 [2016]).
Defendant did not preserve his arguments relating to a possible downward departure, which he never requested. In any event, we find no basis for a departure (see generally People v Gillotti, 23 NY3d 841 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK